DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed on February 18, 2021 via RCE. Claims 1, 2, 4-7, 9-11, 13-16, and 18-22 are currently pending, of which claims 1, 10, and 18 are currently amended. Claims 19-22 are newly presented and claims 3, 8, 12, and 17 were previously cancelled.

Response to Arguments
Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn. In light of the amendments, new objections have been introduced, as detailed below.

Prior Art Rejections
Applicant’s arguments with respect to the previously cited art have been fully considered and are moot.
Applicant has amended the claims at issue to recite additional features, many of which are subject to a new rejection under 35 U.S.C. § 112(b) (as detailed below). Applicant argues that these amendments with regards to the movement of the virtual speech assistant icon are not taught by Missig and that the icon of Missig “is sent from its initial position to a predetermined home location 408 in response to receiving a predetermined voice input 424 rather than in response to the appearance or See Remarks 9-10. These arguments are moot and new reference Hindi has been combined with Missig to teach these limitations of representative claim 1.
Specifically, Missig still teaches the floating icon and the edge of the interface and Missig further teaches the appearance of the virtual assistant icon and its return to the “edge” of the interface. See Missig Figs. 4A-4E and paras. [0142] and [0152]. Hindi has been introduced to teach that a virtual assistant interface can appear in response to a voice activation and be removed when the conversation ends/the dialog box closes. Specifically, as this functionality is applied to Missig, the dialog box appears in response to the voice activation and when the final result of Hindi is presented, the virtual assistant is deactivated and the icon of Missig returns to the dock/tray. See Hindi Fig. 8B and paras. [0153], [0263-267] and [0299]. Moreover, the claim recites two “in response to” limitations in the wherein clause and there is no definitive claiming of these situations occurring.
With regards to this “edge” and “floating object”, Examiner encourages Applicant to flesh out the structure so as to differentiate over the prior art as well as the rejection under § 112(b). Examiner encourages Applicant to focus on what this floating object actually is, and if it is explicitly separate from the virtual speech assistant icon. Additionally, if this “floating object” is merely a box around the interface, if there is a relationship between what is displayed on the interface and the floating object other than merely on the interface, that should be clarified. The breadth of this first limitation is incredibly broad and subject to an equally broad, yet reasonable, interpretation. 

Claim Objections
Claims 1, 10, and 18 are objected to for the following informalities:
Claim 1 recites multiple limitations as part of one indented grouping of limitations (“performing” and “producing”), and these should be on separate indented lines. Additionally, the claim recites a wherein clause preceded by a semi-colon (“;”) when this should be preceded by a comma (“,”). Semi-colons are for setting of major elements, and a wherein clause is not a major element, it is a further limitation on another major element. Claims 10 and 18 recite similar language and are objected to for at least the same reasons therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, 9-11, 13-16, and 18-22
Claim 1 recites “floating way” and the metes and bounds of the claim cannot be determined. Based on an analysis of Applicant’s disclosure, “floating way” is merely casually referred to as if one of ordinary skill would understood what is meant by the term. Furthermore, it is unclear how an object can be both floating and on an edge.
Additionally, the claim recites “moving trails” and the metes and bounds of the claim cannot be determined. This does not appear to be a standard term of art, nor does Applicant’s disclosure provide any definition for such a feature (and only mentions them once in passing). See Specification para. [0039]. Therefore Examiner will be interpreting this to mean that no additional artifacts are displayed when the virtual speech assistant icon moves.
Claims 10 and 18 recite similar language and are rejected for at least the same reasons therein.
Claim 20 recites “is close to a language bar” and there are multiple issues with this language. Firstly, the term "close to" is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close or far this language bar needs to be to the speech state position. Secondly, the term “language bar” does not appear to be a standard term of art, nor does Applicant’s disclosure provide any definition for such a feature (and only mentions them once in passing). See Specification para. [0039]. Therefore, the metes and bounds of the claim cannot be determined. Claim 22 recites similar language and is rejected for at least the same reasons therein.
In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Nevertheless, in an effort to best attempt to determine what Applicant intends this to be, Examiner will be interpreting the “language bar” as an area “near” the virtual assistant to set any type of language preferences.
Claims 2, 4-7, 9, 11, 13-16, 18, 19, and 21 are rejected based on their dependency from an above-rejected claim.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 10, 11, 14, 16, and 18 is/are rejected 35 U.S.C. 103 as being unpatentable over Missig et al. (U.S. Publication No. 2014/0218372) and further in view of Hindi et al. (U.S. Publication No. 2019/0369748; hereinafter “Hindi”).
As per claim 1, Missig teaches a method for controlling a virtual speech assistant, comprising: displaying a virtual speech assistant icon in a floating object [on an edge of] a human-machine interaction interface of a user device after the user device is enabled; receiving a speech instruction when a microphone of the user device is enabled; and performing an operation according to the speech instruction, and producing a speech output corresponding to an operation result of the operation (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input. The user can provide voice input and the assistant can respond confirming the operation as requested by the user),
comprising performing the operation according to the speech instruction; and producing the speech output corresponding to the operation result of the operation and displaying the virtual speech assistant icon dynamically according to the operation result (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input. The user can provide voice input and the assistant can respond confirming the operation as requested by the user; paras. [0079] and [0124]: output can be provided as text message or visual output, which is dynamic in the sense that it is based on the user’s input and would be associated with the location of the assistant icon).
However, while Missig teaches a/the floating object, Missig is not explicit about the icon in a floating object on an edge of the interface. Nevertheless, Missig does teach multiple embodiments of the icon object along the edge (See Missig Figs. 4A-7V and paras. [0139-140], [0152-153], and [0174-175]: assistant icon shown in various locations along the dock or other edges of the interface. One of ordinary skill in the art would recognize that the user can float the virtual assistant wherever and the icon can be docked or undocked accordingly. Additionally, one of ordinary skill would recognize that the user input in the embodiment focused on above could be made anywhere on the screen, including near an “edge” of the user interface).
Furthermore, while Missig teaches the edge, Missig does not explicitly teach wherein in response to displaying a dialog box after receiving the speech instruction, the virtual speech assistant icon disappears from the edge of the human-machine interaction interface and appears in a speech state position [without displaying moving trails], and in response to not displaying the dialog box, the virtual speech assistant icon moves back to the edge [without displaying moving trails]. Firstly, Missig does teach that the digital assistant can be suspended after a period of inactivity (which could be when in response to not displaying the dialog box, the virtual speech assistant icon moves back to the edge [without displaying moving trails] (See Missig Figs. 4A-5C and paras. [0134] and [0152]). Secondly, Missig does not explicitly teach without displaying moving trails. Nevertheless, one of ordinary skill in the art would recognize that Missig merely returns icons to the dock and no discussion of any animation other than a fade of the icon itself is presented. For example, the dashed line in Fig. 4F is not displayed but is merely illustrating that the icon moves back to the dock. Moreover, the animation of movement of the icon is an optional part of “some embodiments” (See Missig Fig. 4F and para. [0152]).
Regardless, while Missig teaches wherein in response to displaying a dialog box after receiving the speech instruction and the virtual speech assistant icon moves back to the edge without displaying moving trails (See Missig Figs. 4A-4E and paras. [0142] and [0152]), Hindi teaches the virtual speech assistant icon disappears from the edge of the human-machine interaction interface and appears in a speech state position without displaying moving trails, and in response to not displaying the dialog box, the virtual speech assistant icon moves back to the edge without displaying moving trails (See Hindi Fig. 8B and paras. [0153], [0263-267] and [0299]: virtual assistant activated on the screen – which can be activated by verbal input – and presented to the user. When the dialog is finished, the virtual assistant closes. As this functionality is applied to Missig, the dialog box appears in response to the voice activation and when the final result of Hindi is presented, the virtual assistant is deactivated and the icon of Missig returns to the dock/tray).


As per claim 2, Missig/Hindi further teaches after receiving the speech instruction, further comprising: displaying a dialog box in the floating object, and displaying a text corresponding to the speech instruction in the dialog box (See Missig Fig. 4D-4E and para. [0148]: user can provide voice input and receive confirmation from the digital assistant; paras. [0079] and [0124]: output can be provided as text message or visual output).

As per claim 5, Missig/Hindi further teaches wherein, the virtual speech assistant icon is displayed in a set area of the human-machine interaction interface (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input).

As per claims 10, 11, and 14, the claims are directed to an apparatus that implements the same features as the method of claims 1, 2, and 5 respectively, and are therefore rejected for at least the same reasons therein.

As per claim 18, the claim is directed to a storage medium that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi as applied above, and further in view of Cronin (U.S. Patent 9,509,799 B1).
As per claim 4, while Missig/Hindi teaches the virtual speech assistant icon, Missig/Hindi does not explicitly teach displaying the virtual speech assistant icon dynamically according to a setup of a preset reminder message when the user device is enabled, wherein, the preset reminder message comprises at least one of a festival, a solar term, news or weather information.
Cronin teaches these limitations of the claim (See Cronin cols. 8:15-67 to 9:1-3: user can be notified of various news feeds, weather updates, or other report settings that can be configured to be retrieved from a personal assistant server. This in turn would be provided by the virtual assistant of Missig; see also col. 9:20-32: voice commands to retrieve the various status reports the user desires).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant of Missig/Hindi with the notifications 

As per claims 13, the claim is directed to an apparatus that implements the same features as the method of claim 4, and is therefore rejected for at least the same reasons therein.

Claims 6, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi as applied above, and further in view of Witkowski et al. (U.S. Publication No. 2017/0277424; hereinafter “Witkowski”).
As per claim 6, Missig/Hindi teaches and displaying the virtual speech assistant icon in the set area when a hiding-cancelling instruction is received (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon that remains stationary at the location where the user provided input, which would include one that was previously closed or hidden). However, while Missig/Hindi teaches dragging instructions for the virtual assistant icon, Missig/Hindi does not explicitly teach fully hiding the virtual speech assistant icon or displaying a half of the virtual speech assistant icon when an instruction for dragging the virtual speech assistant icon out of the set area is received.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi with the drag gestures of Witkowski. One would have been motivated to combine these references because both references disclose interacting with icons presented to the user on a user interface, and Witkowski enhances the user experience by providing an additional and intuitive way for the user to interact with the icon of Missig/Hindi.

As per claim 9, while Missig/Hindi teaches wherein, when the virtual speech assistant icon is displayed in the floating object on the human-machine interaction interface (See Missig Figs. 4A-4E and paras. [0139-140] and [0148]: user can activate a digital assistant icon at the location where the user provided input), Missig/Hindi does not explicitly teach a preset priority of the virtual speech assistant icon with respect to an application that is running on the human-machine interaction interface is used for reference, when the priority of the virtual speech assistant icon is above that of the application that is running on the human-machine interaction interface, the virtual speech assistant icon is displayed in a floating object on the human-machine interaction interface, and when the priority of the virtual speech assistant icon is lower than that of the application that is running on the human-machine interaction interface, the application that is running on the human-machine interaction interface is displayed by overlaying it over the virtual speech assistant icon.
Witkowski teaches these limitations of the claim (See Witkowski paras. [0204-205]: the icons can be hidden in certain instances, such as when the full user interface is launched. This would mean that the icon, such as the icon of Missig/Hindi, is hidden when a particular application has an undefined priority associated therewith, such as the undefined way the priority is selected in the claim language. Thus, when the application is not activated in a full-screen way, the icon would not be hidden out of view).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Missig/Hindi with the teachings of Witkowski for at least the same reasons as discussed above in claim 6.

As per claim 15, the claim is directed to an apparatus that implements the same features as the method of claim 6, and is therefore rejected for at least the same reasons therein.

Claims 7, 16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi as applied above, and further in view of Sandler et al. (U.S. Publication No. 2013/0179779; hereinafter “Sandler”).
As per claim 7, while Missig/Hindi teaches the display of the virtual speech assistant icon, Missig/Hindi does not explicitly teach displaying the virtual speech assistant icon dynamically when no speech instruction is received within a preset period.
Sandler teaches these limitations of the claim (See Sandler paras. [0019-20]: animations can be triggered to engage the user while the avatar is awaiting input from the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi with the dynamic display of Sandler. One would have been motivated to combine these references because both references disclose interacting with a virtual assistant, and Sandler enhances the user experience by providing a more personalized environment where the user can visualize a more human-like approach to seeking and retrieving the information of Missig/Hindi, while also allowing the user to easily recognize when the assistant is readily awaiting input.

As per claim 19, while Missig/Hindi teaches the virtual speech assistant icon, Missig/Hindi does not explicitly teach wherein the virtual speech assistant icon is dynamically displayed by at least one of expression changes, movement changes, changes of clothes, or a bubble display of the virtual speech assistant icon according to the operation result.
Sandler teaches these limitations of the claim (See Sandler para. [0019-20]: animations can be triggered to engage the user while the avatar is awaiting input from 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Missig/Hindi with the teachings of Sandler for at least the same reasons as discussed above in claim 7.

As per claims 16 and 21, the claims are directed to an apparatus that implements the same features as the method of claims 7 and 19, respectively, and are therefore rejected for at least the same reasons as discussed therein.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig/Hindi as applied above, and further in view of Brown et al. (U.S. Publication No. 2015/0186156; hereinafter “Brown”).
As per claim 20, while Missig/Hindi teaches the speech state position, Missig/Hindi does not explicitly teach wherein the speech state position is close to a language bar.
Brown teaches this limitation of the claim (See Brown Fig. 6 and paras. [0126-127]: base language model that can be used when training/interacting with a virtual assistant. This allows the user to view/update responses that may be used to train the virtual assistant. Furthermore, this model is near the icon of the virtual assistant).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the virtual speech assistant icons of Missig/Hindi with the 

As per claim 22, the claim is directed to an apparatus that implements the same features as the method of claim 20 and is therefore rejected for at least the same reasons as discussed therein.












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142